Citation Nr: 1640716	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to January 1970, including service in the Republic of Vietnam.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied the Veteran's claim for service connection for bladder cancer.

This case was remanded in January 2014, for additional development.  It is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has bladder cancer due to exposure to herbicides in service while serving in Vietnam.  

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

In consultation with the National Academy of Science (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2015), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides.  The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).  While the Veteran served in Vietnam, and is therefore presumed to have been exposed to herbicides, bladder cancer is not included on this list.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a Veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a non-presumptive/direct-incurrence basis.

In its remand, the Board found that a VA examination was necessary in order to determine the nature and etiology of the Veteran's claimed bladder cancer, and to consider whether direct service connection was warranted under the holding in Combee.
 
The Veteran was provided with the required examination in September 2015.  The examiner noted that review of medical information regarding bladder cancer shows that it has been associated with exposure to aromatic amines or aniline dyes as well as occupations associated with diesel exhaust, petroleum products and solvents such as auto work, truck driving, plumbing, leather and apparel work, rubber and metal work, but that these were all negative for the Veteran.  He had been an engineer while in the service, and was not a painter nor was he associated with dry cleaning or other products such as organic chemicals and dyes.  In addition, he did not have previous radiation treatment of the pelvis or chemotherapy with cyclophosphamide or have a spinal cord injury.  The examiner also noted that review of the VA's diseases associated with Agent Orange did not list bladder cancer as one of the cancers that they associate with Agent Orange.  As such, he opined that it was less likely than not that his bladder cancer was related to his military service.

The Board finds that this opinion is inadequate, as the VA examiner who provided the opinion in September 2015 did not provide an adequate rationale for why the Veteran's bladder cancer was not related to his in-service exposure to herbicides, other than to note that it was not a disease that is presumably related to herbicide exposure.  Without any further analysis, the examiner's rationale is insufficient.  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

As such, an addendum opinion is necessary with regard to service connection for bladder cancer as directly associated with the Veteran's herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the examiner who provided the September 2015 opinion or, if that examiner is not available, from another similarly qualified examiner, to determine the etiology of the Veteran's bladder cancer.  If further examination or testing is needed, this should be undertaken. 

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bladder cancer was caused by or is etiologically related to any incident of active duty, to include exposure to herbicides.  In this regard, reliance upon the absence of bladder cancer as a disease associated with herbicide exposure under VA regulations cannot service as the sole basis for a negative opinion.  The examiner must indicate whether s/he finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's bladder cancer, and whether his bladder cancer has manifested itself in an unusual manner.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




